IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47610

STATE OF IDAHO,                                  )
                                                 ) Filed: August 11, 2021
        Plaintiff-Respondent,                    )
                                                 ) Melanie Gagnepain, Clerk
v.                                               )
                                                 )
SCOTT PATRICK DAMIANI,                           )
                                                 )
        Defendant-Appellant.                     )
                                                 )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Samuel A. Hoagland, District Judge.

        Judgment of conviction for burglary, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
        Deputy Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
        Attorney General, Boise, for respondent.
                  ________________________________________________

GRATTON, Judge
        Scott Patrick Damiani appeals from the district court’s judgment of conviction for
burglary. Damiani argues that the district court erred by denying his motion for judgment of
acquittal.   In the alternative, Damiani argues that the district court erred by improperly
instructing the jury. For the reasons set forth below, we affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        Damiani was charged with burglary, Idaho Code § 18-1401; petit theft, I.C.
§§ 18-2403(1), 18-2407(2), 18-2409; and possession of a controlled substance, I.C.
§ 37-2732(c). 1 In relation to the burglary charge, the State alleged that the burglary occurred
when Damiani “enter[ed] into a certain room, to-wit: the work release facility entry room, the


1
        In this appeal, Damiani only challenges his judgment of conviction for burglary.

                                                 1
property of Ada County Jail with the intent to commit the crime of Theft.” 2 Damiani’s case
proceeded to trial.
          At trial, the evidence showed that Damiani and an individual named Bostwick both lived
at the Ada County Work Release Facility (WRF). The lobby of the WRF houses lockers that are
provided to individual inmates in order to store medications. One evening, Bostwick went to her
locker in the lobby to take her medication. She used the key to open her locker, took her
medication, and lost her key sometime thereafter. As seen from a video of the lobby, which was
admitted into evidence, the next morning Damiani entered the lobby from within the facility,
opened Bostwick’s locker, took out a pill bottle, went into another room, and then returned a pill
bottle to Bostwick’s locker. Thereafter, Damiani returned the key to a deputy and informed the
deputy that he found the key in front of the lockers. Deputies determined that the key belonged
to Bostwick and returned it to her. Later that evening, Bostwick returned to her locker to take
her medication and noticed that some of her pills were missing. Bostwick informed a deputy of
the situation. The deputy watched the security footage from the WRF lobby and saw Damiani
access Bostwick’s locker.      Consequently, the State charged Damiani with the above-listed
crimes.
          After the State rested, Damiani moved for judgment of acquittal arguing, as pertinent to
this appeal, that the State’s evidence was not sufficient to show that the lobby of the WRF is a
“room” as used in I.C. § 18-1401. Damiani, relying on State v. Smith, 139 Idaho 295, 77 P.3d
984 (Ct. App. 2003), argued that the lobby where the lockers are located is “simply a common
area within the work release facility that every individual that enters into the facility has access



2
        Initially, the State alleged that the burglary occurred by “enter[ing] into a certain room
and/or locker, to wit: the work release facility entry room and/or medical locker #33, the
property of Ada County Jail with the intent to commit the crime of Theft.” Damiani filed a
motion to dismiss the burglary charge arguing that the district court lacked subject matter
jurisdiction because (1) the “entry room” was not a “room” within the meaning of Idaho Code §
18-1401, and (2) his due process rights were violated because the burglary charge pled in the
alternative that Damiani committed burglary by entering the room and/or the locker within the
room. The State opposed the motion to dismiss but agreed to amend the charge to exclude
reference to the locker. Damiani agreed that the State’s amendment would satisfy his due
process concerns. Ultimately, the State amended the charge and the district court denied
Damiani’s motion to dismiss. The court found that whether Damiani entered a “room” within
the meaning of I.C. § 18-1401 was a question for the jury to decide at trial and was not a
jurisdictional issue appropriately resolved by a motion to dismiss.
                                                 2
to” and is not a room within the meaning of the statute because “[t]here is no seclusion or
exclusion of outside visitors.” The district court denied Damiani’s motion.
       Thereafter, the court conducted an off-the-record jury instruction conference and
provided the parties an opportunity to object on the record. As it relates to this appeal, Damiani
objected to Jury Instruction 20 which, in relevant part, defined “room” as “a portion of a space
within a building or other structure separated by walls or partitions from other parts[.]” The
court overruled Damiani’s objection. Ultimately, the jury convicted Damiani on all charges.
Damiani timely appeals.
                                                  II.
                                    STANDARD OF REVIEW
       This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d
at 67. When this Court must engage in statutory construction because an ambiguity exists, it has
the duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho
641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal
words of the statute be examined, but also the context of those words, the public policy behind
the statute and its legislative history. Id. It is incumbent upon a court to give an ambiguous
statute an interpretation which will not render it a nullity. Id.
                                                 III.
                                             ANALYSIS
       Damiani argues that the district court erred by (1) denying his motion for judgment of
acquittal, and (2) instructing the jury that the term “room” within I.C. § 18-1401 means “a
portion of a space within a building or other structure separated by walls or partitions from other
parts.” Damiani’s arguments both rest on his assertion that “room” within the burglary statute is
ambiguous and case law, legislative history, and the rules of statutory construction dictate a

                                                   3
narrower definition of “room” than simply any partitioned area as indicated in the definitional
instruction given by the district court.
       At the time of Damiani’s conviction, I.C. § 18-1401 read as follows:
               Every person who enters any house, room, apartment, tenement, shop,
       warehouse, store, mill, barn, stable, outhouse, or other building, tent, vessel,
       vehicle, trailer, airplane or railroad car, with intent to commit any theft or any
       felony, is guilty of burglary.
       As he did below, Damiani rests his argument on language used by this Court in Smith,
139 Idaho 295, 77 P.3d 984. Relying on Smith, Damiani argues that “room” within the burglary
statute denotes “an interior space with an increased expectation of privacy and security akin to
other standalone structures in the statute, such as a house or apartment.” Based upon this
definition, Damiani argues that the State failed to prove that Damiani entered a “room” when he
entered a shared common area within the WRF and the district court’s instruction defining
“room” was erroneous.
       In response, the State argues that the district court did not err by denying Damiani’s
motion for judgment of acquittal or instructing the jury on the definition of room. Specifically,
the State contends that both of Damiani’s arguments fail because “room” as used in I.C. §
18-1401 is unambiguous and should be given its ordinary, plain meaning which the district court
provided to the jury in its definitional instruction. In addition, the State argues that the Court’s
analysis in Smith undermines Damiani’s position because the Smith Court first concluded that
“room” had a plain and ordinary meaning within the statute. The State further argues that the
Smith Court then unnecessarily ignored its own description of the plain meaning of the word
“room” in order to avoid a theoretical “absurd” result in situations where a person goes from
room to room within a structure. The State contends that the Smith Court’s unnecessary judicial
gloss to avoid an absurd result is precluded by case law, fundamentally flawed, and should be
limited or abrogated. We agree with the State.
       In Smith, this Court addressed whether a separate office within a hospital constituted a
“room” under the burglary statute. There, the State alleged that Smith committed burglary by
entering a “room, to wit: an office” in the hospital. Smith, 139 Idaho at 296, 77 P.3d at 985. On
appeal, Smith argued “that, under the plain language of I.C. § 18-1401, he cannot be convicted of
burglary because a ‘room,’ within the context of the statute, means something akin to private
residential quarters, as opposed to an office within a hospital facility.” Id. The Court declined to


                                                 4
adopt Smith’s narrow interpretation of the word “room” and held that the “common definition of
a ‘room’ is a ‘portion of a space within a building or other structure, separated by walls or
partitions from other parts.’” Id. at 297, 77 P.3d at 986 (quoting Webster’s Encyclopedic
Dictionary of the English Language 1243 (1989)).
         The Court noted that “prior Idaho case law does not support giving the term ‘room’ the
narrow interpretation argued by Smith. Specifically, two Idaho cases have rejected adopting
interpretations of the burglary statute that would exclude structures from coverage.” Smith, 139
Idaho at 297, 77 P.3d at 986 (citing State v. Marks, 45 Idaho 92, 260 P. 697 (1927) and State v.
Oldham, 92 Idaho 124, 438 P.2d 275 (1968)). The Court continued:
                We therefore construe “room” as having a nature similar to the other
       structures and objects capable of being burglarized. The protection against
       intrusion is the same for a room as for any of the other structures and objects
       listed in I.C. § 18-1401. However, our interpretation herein does not mean that a
       burglary occurs automatically when one, with the intent to commit any theft or
       felony, enters a room in a building from within another room in that building.
       There must be evident an expectation of protection from intrusion comparable to
       the expectation of protection from intrusion into the building from the outside.
       For example, occupants of separately leased offices within an office building
       expect protection from intrusion by occupants of the other offices; whereas
       members of a family residing in a house are likely to expect common access to all
       rooms with no separate expectation against intrusion into individual rooms. This
       interpretation avoids the absurdity of a burglary of a building becoming multiple
       burglaries, but leaves open the possibility of multiple charges where a room
       within a structure has a nature which should provide it with its own protection
       against burglary.
Smith, 139 Idaho at 297-98, 77 P.3d at 986-87. Based on that analysis, the Court concluded:
                In the instant case, we have an office within a hospital building. Clearly,
       it falls within the common definition given to the term “room.” The office also
       has attributes from which it can be inferred that the expectation of protection from
       intrusion is comparable to the expectation of protection from intrusion from
       outside the hospital building. The office was designated as the office of the
       “Diagnostic Imaging Director.” It was fully enclosed and its door was closed. It
       did not have any of the attributes consistent with a room that would be open to the
       public such as rooms in the hospital where patients would be serviced, treated or
       housed. Additionally, the window into the office revealed small quarters for a
       personal workstation. Thus, we conclude that in this instance, the hospital office
       qualifies as a “room” subject to protection from burglary.
Id. at 298, 77 P.3d at 987.
       As noted, Damiani argues that a “room” is “an interior space with an increased
expectation of privacy and security akin to other standalone structures in the statute, such as a
                                                5
house or apartment.” Damiani argues that Smith supports this interpretation. However, this
Court’s analysis in Smith went too far. In Smith, we correctly recognized that the ordinary
meaning of the word “room” is a “portion of a space within a building or other structure,
separated by walls or partitions from other parts.” Id. at 297, 77 P.3d at 986. Various dictionary
definitions support this meaning. See State v. Bodenbach, 165 Idaho 577, 586, 448 P.3d 1005,
1014 (2019) (“This Court often turns to dictionary definitions to ascertain the ordinary meaning
of an undefined term in a statute. The statute need not be ambiguous to resort to dictionaries to
determine the ordinary meaning of a term.”) (citations omitted).                   For example,
Merriam-Webster’s dictionary defines “room” as “a partitioned part of the inside of a building.”
Room, Merriam-Webster.com Dictionary, https://www.merriam-webster.com/dictionary/room
(last visited July 16, 2021). In addition, Cambridge Dictionary defines “room” as “a part of the
inside of a building that is separated from other parts by walls, floor, and ceiling.” Room,
Cambridge Dictionary, https://dictionary.cambridge.org/us/dictionary/english/room (last visited
July 16, 2021).
       However, the Smith Court exceeded the limits of statutory construction when it adopted
the ordinary meaning of the word “room” and that the room at issue fell within that definition,
but then imposed additional judicial limitations to the term in an effort to avoid what it deemed
could be potentially absurd results. Where the language of a statute is plain and unambiguous,
this Court must give effect to the statute as written, without engaging in statutory construction.
Burnight, 132 Idaho at 659, 978 P.2d at 219. The Court improperly read limitations into the
ordinary definition of “room” in order to address the hypothetical case where a burglary of a
building could possibly become multiple burglaries, which the Court deemed “absurd.” Smith,
139 Idaho at 298, 77 P.3d at 987. Interpreting the statute based on hypotheticals is contrary to
case law, which requires that this Court give the words of a statute “their plain, usual, and
ordinary meaning; and the statute must be construed as a whole. If the statute is not ambiguous,
this Court does not construe it, but simply follows the law as written.” Verska v. Saint Alphonsus
Reg’l Med. Ctr., 151 Idaho 889, 893, 265 P.3d 502, 506 (2011). In addition, the Idaho Supreme
Court has directed that a court “not revise or void an unambiguous statute on the grounds that it
is patently absurd or that it would produce absurd results when applied as written.” State v.
Montgomery, 163 Idaho 40, 44, 408 P.3d 38, 42 (2017). “If a statute is unsound or the policy
behind it unwise, the power to correct the statute rests with the Legislature, not the judiciary.”

                                                6
Id.   Thus, after concluding that “room” had a common definition and the statute was not
ambiguous, the Smith Court should have followed the law as written and applied it to the facts of
the case using the common definition of “room.” Because the hospital office in Smith was
plainly a “room” under its common and ordinary definition, the Court should have concluded its
analysis there. If the Legislature wished to narrow the term “room” to only a place that offers an
increased expectation of privacy and security akin to other standalone structures in the statute, it
could have done so, but Idaho precedence does not permit judicial gloss to supplant plain
meaning. Moreover, the Smith Court’s hypothetical concerns regarding the propriety of multiple
burglary charges resulting from the entry to a single structure could have been addressed without
judicial construction of the word “room” in the statute. The Court exceeded its judicial authority
by imposing additional judicial limitations to the term after finding the term was not ambiguous.
Because the dicta of the opinion was beyond what precedent allows, we decline to apply that
analysis from Smith in this case.
        Here, the district court instructed the jury that “room” is defined as “a portion of a space
within a building or other structure separated by walls or partitions from other parts.” This
definition is in accordance with the plain, ordinary meaning of the word “room,” including that
initially recognized in Smith. The district court did not err by providing the jury with this
definition. Because Damiani’s arguments both rest on his assertion that “room” within the
burglary statute is ambiguous, and we disagree, Damiani’s arguments that the district court erred
by denying his motion for judgment of acquittal and instructing the jury on the definition of
room fail. Accordingly, we conclude that the district court did not err by denying Damiani’s
motion for judgment of acquittal or instructing the jury on the definition of “room.”
                                                IV.
                                         CONCLUSION
        Damiani has failed to show that the district court erred by denying his motion for
judgment of acquittal or by instructing the jury on the definition of “room” for purposes of the
burglary statute. Accordingly, we affirm Damiani’s judgment of conviction for burglary.
        Chief Judge HUSKEY and Judge LORELLO CONCUR.




                                                 7